Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 4, 6 and 10-12 are cancelled.
Claims 1-3, 5, 7-9 and 13-17 are currently pending. 
Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5 October 2020.
Claims 1-3, 5, 7-9 and 16-17 are under examination herein.
Claims 1-3, 5, 7-9 and 16-17 are rejected.

Response to Amendment
The amendment filed on 15 July 2022 has been entered.  
Amendment of claims 1 and 3 is acknowledged.  
The objection to the drawings is withdrawn due to the replacement drawings filed 15 July 2022.
The objection to the specification is withdrawn in view of Applicant’s amendment.
The objections to claims 1, 3 and 10 are withdrawn in view of Applicant’s claim amendments. 
The rejection of claims 10-12 under 35 U.S.C. 112(b) as being indefinite are withdrawn in view of Applicant’s claim amendments. 
The rejection of claims 10-12 under 35 U.S.C. 112(d) as being of improper form are withdrawn in view of Applicant’s claim amendments. 

Priority
	The instant application claims the benefit of priority to foreign Application No. EP16158302.6 filed at the European Patent Office on 2 March 2016. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 and the claim to the benefit of priority is acknowledged. Therefore, the effective filing date of the invention is 2 March 2016.

Response to Arguments
Applicant's arguments, filed 15 July 2022, with respect to the 103 rejections have been fully considered but they are not persuasive.  
Applicant traversed the rejection of the claims under 35 U.S.C. 103 over Tezel by arguing it would not have been obvious to one skilled in the art to arrive at the claimed formulation based on the broad general disclosure of Tezel (Arguments Pg. 8-10, Section B). Applicant specifically argues one factor weighing against maintaining an obviousness rejection based on optimization of a variable is when the reference’s disclosed range is so broad as to encompass a very large number of possible distinct combinations (Arguments Pg. 8, last paragraph). 
Examiner maintains optimization of the recited variables within the broad ranges disclosed by Tezel would be obvious, because Tezel discloses relevant facts to support routine optimization. As detailed in the rejection, Tezel discloses parameters such as hyaluronic acid concentration, degree of cross-linking, median particle size, and molecular weight of hyaluronic acid can be varied to permit altered release kinetics for the neurotoxin (Tezel Col. 7, lines 50-54).  Tezel further teaches the chosen viscous carrier (hyaluronic acid) and desired viscosity depend on the drug delivery system being produced (Tezel Col. 8, lines 56-61). Drug delivery systems with relatively high viscosity have the ability or are structured or made up so as to be effectively placeable, e.g., injectable, into a posterior segment of an eye of a human or animal, preferably through a 27 gauge needle, or even through a 30 gauge needle. Low molecular weight and cross-linked hyaluronic acids exhibit little if any shear thinning and can be useful to prepare formulations within the scope of our invention, as low viscosity formulations (Tezel Col. 8, lines 31-39).  Therefore, despite the broad ranges, a clear motivation to optimize the variables is taught by Tezel. 
Applicant further traverses the 103 rejection by arguing Tezel’s examples do not disclose the recited ranges and Tezel teaches a preference for crosslinked hyaluronic acid (Arguments Pg. 9, [2] – Pg. 10, [2]). 
In response to this argument, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. Furthermore, the instant claims recite a composition comprising non-crosslinked hyaluronic acid and do not preclude the inclusion of crosslinked hyaluronic acid. 
Applicant traverses the rejection of dependent claim 5 under 35 USC 103 over Tezel in view of Kukreja by arguing Kukreja does not teach or suggest modifying the broad ranges disclosed by Tezel (Arguments Pg. 10-11, Section C).
This argument is not persuasive for the same reasons detailed above. Therefore, the rejections have been maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 7-9 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tezel (US9622957; previously cited) as evidenced by Tosoh (Tosoh Application Note, Analysis of Hyaluronic Acid Using the EcoSEC GPC System, 2020, https://www.ecosec.eu//SharedTBGFileLibrary/TBG/Products%20Download/Application%20Note/a17i17a.pdf, 1-3; previously cited) and Owen (Owen, S. et al. Hyaluronic Acid, 2017, Comprehensive Biomaterials II, Chapter 2.14, 306-331; previously cited). This rejection is reiterated from the previous Office action.     
Regarding claims 1 and 2, Tezel teaches an improved dermal filler formulation comprising a hyaluronic acid and a botulinum toxin (Tezel Abstract), wherein the botulinum neurotoxin is a botulinum neurotoxin type A (Tezel Claim 8). Botulinum neurotoxin is either pure toxin or a complex, including recombinant botulinum neurotoxin (Tezel Col. 4, lines 38-44). The viscous carrier is a hyaluronic acid, such as a non-cross-linked hyaluronic acid or a cross linked hyaluronic acid, or a mixture thereof. 
The hyaluronic acid used can be a polymeric hyaluronic acid with a molecular weight between about 10,000 Daltons and about 20 million Daltons and the concentration of hyaluronic acid in the formulation can be between about 0.1 wt % and about 99 wt % (Tezel Col. 5, lines 51-58). 
Tezel teaches the viscosity of the pharmaceutical composition can be between about 100 cps and about 300,000 cps (0.1 Pa*s – 300 Pa*s)at 25°C., at a shear rate of 0.1/second (Tezel Col. 6, lines 4-9). The viscosity range at 0.1 Hz taught by Tezel encompasses the velocity range at 1 Hz recited by the instant claim as evidenced by Owen (Owen 2.14.3.4, lines 4-6: an aqueous solution of HA is non-Newtonian; the viscosity of an HA changes as the shear rate changes. Specifically, as the shear rate increases, the viscosity of an HA solution decreases).
Concerning the ratio of botulinum neurotoxin to non-crosslinked hyaluronic acid, Tezel discloses multiple conditions and embodiments. Tezel teaches a preferred total hyaluronic acid concentration of both crosslinked and uncrosslinked components in our formulation is from about 1 wt % to about 5 wt % cross linked hyaluronic acid. Where a cross linked hyaluronic acid is used the actual crosslinking density (i.e. how many of the hyaluronic acid monomers are actually linked to other hyaluronic acid monomers) is from about 5% to about 40%. (Tezel Col. 7, lines 38-45). Juvederm comprises cross-linked hyaluronic acid formulated at a concentration of 24 mg/ml in a physiologic buff (Tezel Col. 9, lines 7-12). Tezel discloses an example with 1 ml Juvederm mixed with 15 units of Botox (Tezel Col. 14, lines 64-67). If 40% of the hyaluronic was cross-linked, 60% of the 24 mg of hyaluronic acid in 1 ml of Juvederm would be non-crosslinked (14.4 mg) and the ratio of botulinum neurotoxin to non-crosslinked hyaluronic acid in this example would be 1.04 U per mg. Tezel discloses another example with a higher ratio in which the lyophilize formulations contains 100 mouse LD50 units of toxin and 1 mg of the crosslinked hyaluronic acid (Tezel Col. 10, lines 49-51). 
The claimed composition requires hyaluronic acid with a molecular weight of 2.5MDa to 4.5 MDa which lies within the range disclosed by Tezel of 10,000 Da to 20 million Da (0.01 MDa to 20 MDa). Because the claimed range lies with the range disclosed by the prior art, a prima facie case of obviousness exists. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize within the range taught by Tezel, because Tezel discloses parameters such as hyaluronic acid concentration, degree of cross-linking, median particle size, and molecular weight of hyaluronic acid can be varied to permit altered release kinetics for the neurotoxin (Tezel Col. 7, lines 50-54).  
The instantly claimed ranges for the viscosity of hyaluronic acid (1.5 - 4 Pa*s) lie inside the ranges disclosed by Tezel (0.1 Pa*s – 300 Pa*s). A prima facie case of obviousness exists because the claimed range lies with the range disclosed by the prior art. It would have been further obvious to one of ordinary skill to optimize the viscosity of hyaluronic acid within the range taught by Tezel, because Tezel teaches the chosen viscous carrier (hyaluronic acid) and desired viscosity depend on the drug delivery system being produced (Tezel Col. 8, lines 56-61). Drug delivery systems with relatively high viscosity have the ability or are structured or made up so as to be effectively placeable, e.g., injectable, into a posterior segment of an eye of a human or animal, preferably through a 27 gauge needle, or even through a 30 gauge needle. Low molecular weight and cross-linked hyaluronic acids exhibit little if any shear thinning and can be useful to prepare formulations within the scope of our invention, as low viscosity formulations (Tezel Col. 8, lines 31-39).  
 The claimed ratio of botulinum neurotoxin to non-crosslinked hyaluronic acid lies within the ranges of examples disclosed by Tezel. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the ratio of botulinum neurotoxin to non-crosslinked hyaluronic acid within the range taught by Tezel, because Tezel discloses parameters such as hyaluronic acid concentration, degree of cross-linking, median particle size, and molecular weight of hyaluronic acid can be varied to permit altered release kinetics for the neurotoxin (Tezel Col. 7, lines 50-54).  

Regarding claim 3, Tezel teaches the hyaluronic acid used can be a polymeric hyaluronic acid with a molecular weight between about 10,000 Daltons and about 20 million Daltons (Tezel Col. 5, lines 51-58). As evidenced by Tosoh, the polydispersity index >1.3 (Tosoh Pg. 1 Col. 1, ¶ 1, lines 4-7: Hyaluronic acid contains between 500 and 50,000 monosaccharide units per molecule, thus has a molar mass that can range from 104 to 107 g/mol with a polydispersity index (PDI) >1.3; Pg. 2, Table 1: PDI of non-crosslinked hyaluronic acid is 2.727).
Claims 7-9 recite an intended use of the composition. Tezel discloses the composition of claim 1; therefore, the limitations of claims 7-9 are inherently disclosed. 
Regarding claims 16-17, Tezel discloses an example, wherein an aliquot of the lyophilized formulation contains 100 mouse LD50 units of toxin and 1 mg of the crosslinked hyaluronic acid (Tezel Col. 10, lines 50-53).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tezel (US9622957; previously cited) as evidenced by Tosoh (Tosoh Application Note, Analysis of Hyaluronic Acid Using the EcoSEC GPC System, 2020, https://www.ecosec.eu//SharedTBGFileLibrary/TBG/Products%20Download/Application%20Note/a17i17a.pdf, 1-3; previously cited) and Owen (Owen, S. et al. Hyaluronic Acid, 2017, Comprehensive Biomaterials II, Chapter 2.14, 306-331; previously cited) as applied to claim 1 above, in view of Kukreja (Kukreja, R. et al. The botulinum toxin as a therapeutic agent: molecular and pharmacological insights, 2015, Research and Reports in Biochemistry, 173-183; previously cited). This rejection is reiterated from the previous Office action.     
Regarding claim 5, Tezel teaches the formulation is formulated using excipients that are fully biocompatible (i.e. non-toxic) and is buffered at physiological pH by the low concentration of sodium phosphate salts; rendered isotonic with sodium chloride, and use Water for Injection (Tezel Col. 12, lines 17-21). Preferably the botulinum toxin used is BOTOX(R), which is a lyophilized, powdered form of a botulinum toxin type A stabilized with albumin and sodium chloride (Tezel Col. 11, lines 41-43; Instant Specification Pg. 10, lines 15-18: neurotoxin stabilizing agent is human serum albumin).
Tezel does not teach a crystallization inhibitor (Instant Specification Pg. 10, lines 23-26: sugars such as sucrose). 
Kukreja teaches salt, neurotoxin stabilizing agent and crystallization inhibitors are added to compositions comprising botulinum toxin to stabilize the composition during storage (Kukreja Pg. 177 Col. 1, ¶ 3, lines 1-3: Excipients such as human serum albumin and NaCl or lactose or sucrose are added to the toxin formulations to minimize the risk of product inactivation during long-term storage). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tezel's composition with Kukreja's crystallization inhibitor for the same outcome of stabilizing botulinum neurotoxin (Kukreja Pg. 177 Col. 1, ¶ 3, lines 1-3: Excipients such as human serum albumin and NaCl or lactose or sucrose are added to the toxin formulations to minimize the risk of product inactivation during long-term storage). The person of ordinary skill in the art would further have predicted that the combination would stabilize botulinum neurotoxin, because Kukreja discloses such excipients minimize product inactivation during long term storage. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/A.A.H./Examiner, Art Unit 1657